JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia, on the briefs by the parties and oral arguments of counsel, and the submissions following the District Court’s decision on remand. The court has determined that the issues presented occasion no need for an opinion. See D.C.Cir. R. 36(b). It is
Ordered And Adjudged that the District Court’s decision is affirmed.
Pursuant to Rule 36 of this Court, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after the disposition of any timely petition for rehearing or petition for rehearing en banc. See Fed.R.App.P. 41(b); D.C.Cir. R. 41.